— In an action to declare: (a) that plaintiffs, owners of real property taken in condemnation, are the “lawful owners” of the moneys awarded for such taking, and (b) that certain tax liens on said premises are “void and of no force and effect in law ”, plaintiffs appeal from an order of the Supreme Court, Kings County, entered May 1,1964, wMch granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211. Order affirmed, with $10 costs and disbursements, without prejudice to the institution of a new action, if plaintiffs be so advised, to recover the amount of the award, in which action the holders of the liens shall be made parties defendant. The tax liens, dating back to 1927 and 1943, do not appear to be unenforeible merely because of lapse of time (New York City Charter, § 172; Administrative Code of City of New York, § 415[1]-7.0; cf. L. K. Land Gorp. v. Gordon, 1 N Y 2d 465, 469, 470). However, a declaration as to the validity of the liens may not foe rendered, since the holders of the liens whose rights would foe affected are not parties to the action (of. Manhattan Stor. & Warehouse Go. v. Movers é Wa/rehousemen’s Assn., 289 N. Y. 82, 88; see, also, CPLR 1001, 1003). CPLR 216, relied upon by plaintiffs, is merely a Statute of Limitations; it has no effect on plaintiffs’ obligation to join necessary parties (ef. Solicitor of Mis Majesty’s Treasury v. Bankers Trust Go., 304 N. Y. 282, 292). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.